



carbonitea03.jpg [carbonitea03.jpg]
Exhibit 10.1


September 3, 2019
PROMOTION LETTER
Dear John:


It is our pleasure to offer you a promotion! This Promotion Letter serves to
confirm the details of your promotion as follows:
Position:
 
Chief Operating Officer
 
 
 
 
Status:
 
Full-time, Regular, Exempt
 
 
 
 
Reporting to:
 
Chief Executive Officer
 
 
 
 
Effective Date:
 
September 4, 2019
 
 
 
 
Compensation:
 
Base salary of $15,000 semi-monthly, which is the equivalent of $360,000
annually, paid in accordance with the Company’s normal payroll procedures. Such
change in compensation shall take effect on the Company’s next regularly
scheduled payroll following the Effective Date.
All forms of compensation which are referred to in this Promotion Letter are
subject to reduction to reflect applicable withholding, payroll and other
required taxes and deductions. Please note that Carbonite may modify salaries
and benefits from time to time as it deems necessary.
 
 
 
 
Bonus:
 
You will be eligible for an incentive bonus of 65% of your base salary. The
timing and amount of any bonus is subject to the discretion and approval of the
Compensation Committee of the Board of Directors. See the Company’s Bonus Plan
for additional terms and conditions.
 
 
 
 
Equity:
 
As part of your promotion, you shall receive:
 
 
1.
$500,000 in value of Restricted Stock Units of Carbonite’s common stock, vesting
over 2 years with half vesting on each anniversary of the grant date.
 
 
2.
$500,000 in target value of Performance-based Restricted Stock Units, which
shall be earned and vest in whole or in part based upon performance criteria as
determined by the Compensation Committee.
 
 
All equity grants described in this Section are subject to approval by
Carbonite’s Compensation Committee. Specific terms of this award will be
governed by Carbonite’s 2011 Equity Award Plan and separate equity award
agreements.
 
 
 
 
At-Will Employment:
 
Your employment with Carbonite is for no specified period of time and
constitutes “at-will” employment. As a result, you are free to resign at any
time, for any reason or for no reason, with or without notice. Similarly,
Carbonite is free to conclude its employment relationship with you at any time,
with or without cause, and with or without notice.
 
 
 
 
Expiration
and Modification:
 
This Promotion Letter may not be modified or amended except by a written
agreement, signed by the Chief Executive Officer or Chief Financial Officer of
Carbonite and by you.
 
 
 
 
Sincerely,
 
/s/Alec Carstensen
 
Alec Carstensen
 
VP, HR and Talent Acquisition
 
 
 
 
 












--------------------------------------------------------------------------------





ACCEPTANCE AND ACKNOWLEDGMENT


I accept the compensation increase offer from Carbonite as set forth in the
Promotion Letter dated September 3, 2019. I understand and acknowledge that my
employment with Carbonite is at-will, for no particular term or duration and
that I, or Carbonite, may terminate the employment relationship at any time,
with or without cause and with or without prior notice.


I understand that the terms and conditions described in this Promotion Letter,
along with the Carbonite Confidentiality, Invention Assignment and
Non-Solicitation Agreement are the terms and conditions of my employment. No one
other than Carbonite’s Chief Executive Officer or Chief Financial Officer is
authorized to sign any employment or other agreement which modifies the terms of
the Promotion Letter and Carbonite's Carbonite Confidentiality, Invention
Assignment and Non-Solicitation Agreement, and any such modification must be in
writing and signed by either such executive.


Signature:
 
/s/John Post
Print Name:
 
John Post
Date:
 
September 3, 2019








